DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The amendment of 07 May 2021 has been entered.
Disposition of claims: 
	Claim 1 has been amended.
	Claims 2-9 are cancelled.
	Claims 1 and 10-11 are pending.
The amendment to claim 1 has overcome the rejection of claims 1 and 10-11 under 35 U.S.C. 103 over Han et al. (KR 2010-0112903—machine translation relied upon) in view of Lee et al. (WO 2014/163305 A1—machine translation relied upon) (hereafter “Lee”) set forth in the last Office action. The rejection has been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jongwon Kim on 17 June 2021.

The application has been amended as follows: 
1. (Currently Amended) A compound for an organic optoelectronic device selected from the group consisting of

[AltContent: connector]  
    PNG
    media_image1.png
    272
    346
    media_image1.png
    Greyscale
 







[AltContent: connector][AltContent: connector] Amendment Filed May 7, 2021 Reply to Office Action of March 2, 2021 
    PNG
    media_image2.png
    116
    340
    media_image2.png
    Greyscale

                        [E-7]                                                                           [E-8]

    PNG
    media_image3.png
    892
    1637
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    894
    1602
    media_image4.png
    Greyscale
.

Allowable Subject Matter
Claims 1 and 10-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
As outlined in the Office action of 02 March 2021, Han is the closest prior art. Han as modified by Lee broadly teaches that each of the instant R5 and R2 can be terphenyl or diphenylamine. However, Han does not specifically exemplify either of the terphenyl or diphenylamine groups that are present in the claimed compounds in the current claim 1. Therefore, modifying a disclosed compound of Han to comprise each of the terphenyl group and the diphenylamine group of the claimed compounds of the current claim 1 would not have been a choice from a finite number of identified, predictable solutions, with a reasonable expectation of success. Furthermore, the prior art does not teach or provide motivation for modifying a disclosed compound of Han to comprise each of the terphenyl group and the diphenylamine group of the claimed compounds of the current claim 1.
As such claims 1 and 10-11 are allowable over the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN CLAY KERSHNER whose telephone number is (303)297-4257.  The examiner can normally be reached on M-F, 9am-5pm (Mountain).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DYLAN C KERSHNER/Primary Examiner, Art Unit 1786